Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered. 
In the Instant Amendment, Claim(s) 1 has/have been amended; Claim(s) 1 is/are independent claims. Claims 1-14 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
Applicant’s arguments in the remarks (pages 5-8) with respect to the 102 rejections of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant is arguing in the remarks (pages 8 and 9) regarding the 103 rejection of claim 1 that As discussed above, Nicholls and Nguyen, whether taken alone or in any combination, do not teach or suggest at least "A camera-puddle lamp integrated apparatus configured to operate in one of a plurality of operational modes at a time, the plurality of operational modes including a camera mode and a puddle lamp mode" and "wherein the light source is turned off when the camera-puddle lamp integrated apparatus operates in the camera mode," as recited in claim 1.  Also, as discussed above, Nicholls teaches away from directing the light emitted from LED array 14 externally via camera lens assembly 5. Hence, one skilled in the art would not have been motivated to modify vision assistance module such that the light emitted from LED array 14 is externally emitted through camera lens assembly 5. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Nicholls does teach A camera-puddle lamp integrated apparatus configured to operate in one of a plurality of operational modes 
Moreover, the Examiner respectfully submits that Nicholls does not teach away from directing the light emitted from LED array 14 externally via camera lens assembly 5 since nowhere does the reference criticize, discredit, or otherwise discourage that feature as claimed by the Applicant.  “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391　F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP §2123. Therefore, the Nicholls reference does not teach away from the claimed invention, but can be improved upon in view of Nguyen reference as presented.
For the reasons above, the Examiner respectfully submits that the combination of Nicholls, Bauer and Nguyen does teach the features as claimed in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (GB 2450710 A) in views of Bauer et al (US 20040160786 A1) and Nguyen (US 20190137400 A1).
Regarding claim 1, Nicholls teaches A camera-puddle lamp integrated apparatus configured to operate in one of a plurality of operational modes both a camera mode and an puddle lamp mode), the camera-puddle lamp integrated apparatus comprising:
a lens module (lens assembly 5);
an image sensor (imaging device 17) spaced apart from the lens module (lens assembly 5) and configured to capture an image incident through the lens module when the camera-puddle lamp integrated apparatus operates in the camera mode (Fig. 3; page 5, line 25 to page 6, line 7);
a light source (puddle lamps 14) arranged adjacent to and coplanar with the image sensor and configured to externally emit a light

but fails teach
configured to operate in one of a plurality of operational modes at a time;
a light source arranged adjacent to and coplanar with the image sensor and configured to externally emit a light through the lens module when the camera-puddle lamp integrated apparatus operates in the puddle lamp mode, wherein the light source is turned off when the camera-puddle lamp integrated apparatus operates in the camera mode; and
an optical unit arranged between the light source and lens module and configured to direct the light emitted from the light source to the lens module.
However, in the same field of endeavor Bauer teaches
configured to operate in one of a plurality of operational modes at a time (Fig. 3; para. 0058);
a light source arranged adjacent to and coplanar with the image sensor and configured to externally emit a light operates in the puddle lamp mode, wherein the light source is turned off when the camera-puddle lamp integrated apparatus operates in the camera mode (Figs. 3, 9; para. 0058; fig. 3 shows operating one of a camera mode and a puddle lamp mode at a time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in Nicholls to have configured to operate in one of a plurality of operational modes at a time; a light source arranged adjacent to and coplanar with the image sensor and configured to externally emit a light when the camera-puddle lamp integrated apparatus operates in the puddle lamp mode, wherein the light source is turned off when the camera-puddle lamp integrated apparatus operates in the camera mode for alternating operating a camera mode and a puddle lamp mode so that feedback glare from integrated lights can be presented improving the captured images yielding a predicted result.
Moreover, in the same field of endeavor Nguyen teaches
a light source (116) arranged adjacent to and coplanar with the image sensor (114) and configured to externally emit a light through the lens module (102, 104) (Figs. 1-5); and
an optical unit (108 and/or 102) arranged between the light source (116) and lens module (104) and configured to direct the light emitted from the light source to the lens module (Figs. 1-5; paras. 0031-036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nguyen in the combination of Nicholls and Bauer to have a light source arranged adjacent to and coplanar with the image sensor and configured to externally emit a light through the lens module; and an optical unit arranged between the light source and lens module and configured to direct the light emitted from the light source to the lens module for providing a more compact camera and illuminator integrating configuration allowing incorporating together the illuminator and the camera in one housing sharing a lens system yielding a predicted result.

Regarding claim 2, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 1. In addition, Nicholls teaches wherein: the light source includes a plurality of light sources (Fig. 3; 14).
Moreover, Bauer teaches
the optical unit includes a plurality of optical units (lenses 510, 512) arranged adjacent to the image sensor, the plurality of light sources and the plurality optical units configured to expand an illumination area and increase an illumination strength of the light emitted from the light source (Fig. 14; paras. 0091-0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in the combination of Nicholls, Bauer and Nguyen to have the optical unit includes a plurality of optical units arranged adjacent to the image sensor, the plurality of light sources and the plurality optical units configured to expand an illumination area and increase an illumination strength of the light emitted from the light source for providing different illumination configurations allowing proper illumination in different situations yielding a predicted result.

Regarding claim 3, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 1. In addition, Nguyen teaches wherein the lens module is configured to have an image circle that is sufficiently large to encompass the image sensor and light source (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nguyen in the combination of Nicholls, Bauer and Nguyen to have wherein the lens module is configured to have an image circle that is sufficiently large to encompass the image sensor and light source for allowing both imaging and illumination via a shared lens system enabling a more compact camera and illuminator integrating configuration yielding a predicted result.

Regarding claim 5, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 2. In addition, Bauer teaches wherein the light source is arranged to incline a central axis of the light emitted from the light source toward the lens module with respect to a virtual line perpendicular to a surface on which the light source and the image sensor are disposed (Fig. 14; paras. 0091-0093; the lenses 510, 512 with the incline surfaces incline a central axis of the light emitted from the light source toward the lens module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in the combination of Nicholls, Bauer and Nguyen to have wherein the light source is arranged to incline a central axis of the light emitted from the light source toward the lens module with respect to a virtual line perpendicular to a surface on which the light source and the image sensor are disposed for providing different illumination configurations allowing proper illumination in different situations for the user and the imaging device yielding a predicted result.

Regarding claim 6, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 1. In addition, Bauer teaches
wherein the light source includes a plurality of light sources arranged in a ring shape to surround the image sensor (Figs. 8, 9; paras. 0080-0086; LEDs 362 arranged in a ring shape surrounding the image sensor 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in the combination of Nicholls, Bauer and Nguyen to have wherein the light source includes a plurality of light sources arranged in a ring shape to surround the image sensor for providing different illumination configurations allowing different proper illuminations in different situations yielding a predicted result.

Regarding claim 7, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 6. In addition, Bauer teaches wherein the plurality of light sources include a first light source having a first color and a second light source having a second color different from the first color (Figs. 8, 9; para. 0086 recites LEDs 362 may be white light emitting LEDs or may include LEDs that emit light of binary complementary or ternary complementary colors. Binary complementary LEDs that, in combination, project metameric white light are disclosed in the above-cited U.S. Pat. No. 5,803,579; LEDs 362 include different color LEDs that can be combined to produce a mixed light of white).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Bauer in the combination of Nicholls, Bauer and Nguyen to have wherein the plurality of light sources include a first light source having a first color and a second light source having a second color different from the first color for providing different illumination configurations by mixing different color light sources allowing different proper illuminations in different situations yielding a predicted result.

Regarding claim 8, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 1. In addition, Nicholls teaches A vehicle side mirror (Fig. 4) comprising the camera-puddle lamp integrated apparatus of claim 1 (Fig. 4; abstract).

Regarding claim 9, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 2. In addition, Nicholls teaches A vehicle side mirror (Fig. 4) comprising the camera-puddle lamp integrated apparatus of claim 2 (Fig. 4; abstract).

Regarding claim 10, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 3. In addition, Nicholls teaches A vehicle side mirror (Fig. 4) comprising the camera-puddle lamp integrated apparatus of claim 3 (Fig. 4; abstract).

Regarding claim 12, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 5. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 5 (Fig. 4; abstract).

Regarding claim 13, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 6. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 6 (Fig. 4; abstract).

Regarding claim 14, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 7. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 7 (Fig. 4; abstract).

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (GB 2450710 A) in views of Bauer et al (US 20040160786 A1) and Nguyen (US 20190137400 A1) as applied to claim 2 above, and further in view of Chiu et al (US 20180259831 A1).
Regarding claim 4, the combination of Nicholls, Bauer and Nguyen teaches everything as claimed in claim 2. In addition, Nicholls teaches further comprising:
a printed circuit board (18) having first and second surfaces respectively facing opposite directions, wherein the image sensor is arranged on the first surface of the printed circuit board (Fig. 3),
In a first interpretation in light of the claim language, Nicholls teaches 
a cooling structure (connector 10) arranged on the second surface of the printed circuit board (Fig. 3; heat from the image sensor 17 and the lights 14 can be conducted and dissipated by the connector 10).
In a second interpretation in light of the specification, the combination fails to expressly teach
a cooling structure arranged on the second surface of the printed circuit board.
However, in the same field of endeavor Chiu teaches
a cooling structure arranged on the second surface of the printed circuit board (Figs. 1; para. 0014; thermal strap 107 has a first end 121 thermally and mechanically coupled to circuit board assembly 103, to transfer heat out of circuit board assembly 103 and image sensor 101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Chiu in the combination of Nicholls, Bauer and Nguyen to have a cooling structure arranged on the second surface of the printed circuit board for cooling the PCB and the image sensor allowing a more stable imaging operations and better images yielding a predicted result.

Regarding claim 11, the combination of Nicholls, Bauer, Nguyen and/or Chiu teaches everything as claimed in claim 4. In addition, Nicholls teaches A vehicle side mirror comprising the camera-puddle lamp integrated apparatus of claim 4 (Fig. 4; abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Linsenmaier et al (US 8031224 B2): an image sensor coplanar with a light source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696